     Case 2:16-cv-02047-DLR Document 69 Filed 05/15/19 Page 1 of 62




 1   David H. Miller (Admitted Pro Hac Vice)
     DMiller@sawayalaw.com
 2   SAWAYA & MILLER LAW FIRM
 3   1600 Ogden Street
     Denver, Colorado 80218
 4   (303) 839-1650 x 1090
 5   Attorneys for Plaintiffs Price, et al.

 6                     IN THE UNITED STATES DISTRICT COURT
 7
                             FOR THE DISTRICT OF ARIZONA
 8
 9
10   Amber Price; Karen Harrison;              Civil Action No. 16-cv-2047-PHX-DLR
     Kyle Williams; Julie Affolder;            SECOND AMENDED COMPLAINT
11   Morrison Campbell; George Eardley;        HON. DOUGLAS L. RAYES
12   Kenneth Gildar; Rebecca Richmond;
     Challais Halley; Chelsae White; April
13   Wright; Abigail Houp Kearns;
     Stephanie Pasanen; Crystal Baker;
14
     Kimberly Whalen; Warren Gretzinger;
15   Daniel Sommerhauser,
16
     on behalf of themselves and all others
17   similarly situated,
18                  Plaintiffs,
19   v.
20   Sprouts Farmers Market, Inc, d/b/a/
21   Sprouts Farmers Market, LLC,

22                  Defendant.
23
24
25   ______________________________________________________________________
26
27                           SECOND AMENDED COMPLAINT
28   ______________________________________________________________________
      Case 2:16-cv-02047-DLR Document 69 Filed 05/15/19 Page 2 of 62




 1
            The Plaintiffs named herein, on their individual behalves and on behalf of the
 2
 3   Subclasses and Collective described herein, by and through their undersigned attorneys,

 4   complain and allege as follows:
 5
                     CLASS AND COLLECTIVE ACTION COMPLAINT
 6
            This case is brought by Plaintiffs individually and as representatives of the within
 7
 8   described members of the Plaintiff Subclasses and Collective (hereinafter the “Plaintiffs”
 9   or the “Plaintiff Class”) who had their personal identifying information (“PII”)—in the
10
     form of their 2015 IRS W2s (“W-2s”)—accessed, stolen, and used without their
11
12   authorization, because of the negligence, breaches of statutory, common law and

13   contractual duties, and other acts and omissions described herein by Defendant Sprouts
14
     Farmers Market, Inc. (“Sprouts”). As a result thereof the members of the Plaintiff Class
15
16   have suffered actual harm and monetary damages. Plaintiffs brings this action to obtain

17   declaratory and injunctive relief, damages (including compensatory, statutory, exemplary
18
     and punitive damages), costs of suit, attorneys’ fees and other appropriate relief on their
19
     own individual behalf, and on behalf of all others similarly situated, specifically the
20
21   majority of workers who filled over 21,000 Sprouts employment positions during 2015.
22   The case is brought as both a class and collective action (hereinafter referred to as the
23
     “Class Action”).
24
25                                  NATURE OF THE CASE
26          1.     Plaintiffs bring this Class Action on the behalf of what Plaintiffs believe to
27
     be a majority of Sprouts workers who filled more than 21,000 Sprouts employment
28



                                                  2
      Case 2:16-cv-02047-DLR Document 69 Filed 05/15/19 Page 3 of 62




 1   positions in 2015 and who have had their PII and tax information accessed, stolen and

 2   used illegally as a result of the acts and failures to act of the Defendant. This case seeks
 3
     to remedy the harmful effects and actual damages suffered by the members of the
 4
 5   Plaintiff Class caused by Sprouts and its data breach that occurred in or about March

 6   2016 wherein it released the 2015 IRS form W2s for its workers to an unknown third
 7
     party or parties by way of email transmission(s) sent by Sprouts from its corporate offices
 8
     in the state of Arizona.
 9
10          2.      Through its negligent action Sprouts failed to protect and timely and
11   reasonably notify members of this Class Action of the breach in accordance with the laws
12
     of most the states in which the employees worked, including Alabama, Arizona,
13
14   California, Colorado, Florida, Georgia, Massachusetts, Missouri, New Mexico, Nevada,

15   Oklahoma, Tennessee, and Texas, and, other laws, including but not limited to the Fair
16
     Labor Standards Act (“FLSA”), which requires Plaintiffs to be properly paid for work
17
18   performed on behalf of an employer.

19          3.      Defendant was negligent in storing, maintaining and disclosing its
20
     employees’ 2015 W-2s and that negligence has caused actual damaged to the Plaintiff
21
     Class and has additionally placed Plaintiffs at an increased risk of fraud, identity theft,
22
23   and financial injury associated with repairing the identity theft that has already occurred,
24   monitoring future attempts at identity theft, compensating the Plaintiffs for damage that
25
     has already occurred and will continue to occur in the future, and guarding against
26
27   unauthorized tax filing and other abuse that is a direct and proximate result of Sprout’s

28   violations of Plaintiffs’ rights.


                                                   3
      Case 2:16-cv-02047-DLR Document 69 Filed 05/15/19 Page 4 of 62




 1                                JURISDICTION AND VENUE

 2          4.     This Court has jurisdiction over this action pursuant to the Class Action
 3
     Fairness Act of 2005, 28 U.S.C. § 1332(d). Defendant is an incorporated for profit
 4
 5   business entity whose principal place of business and corporate headquarters is in

 6   Phoenix, Arizona.
 7
            5.     The Plaintiff Class performed work for Sprouts in 2015; and reside, or at
 8
     the time of the breach in 2016, resided in Arizona and other states in which Sprouts then
 9
10   did business including Alabama, Arizona, California, Colorado, Florida, Georgia,
11   Massachusetts, Missouri, New Mexico, Nevada, Oklahoma, Tennessee and Texas.
12
            6.     Plaintiff Class members who on information and belief filled a majority of
13
14   the more than 21,000 Sprouts employment positions in 2015 had their PII accessed,

15   wrongfully disclosed by Sprouts, and given without their authorization to an unknown
16
     third party or parties. The aggregate amount in controversy exceeds $5,000,000.
17
18          7.     This Court has personal jurisdiction over the parties because the Defendant

19   conducts substantial business in this State, has had systematic and continuous contacts
20
     within this State, and has agents and representatives that can be found in this State.
21
            8.     Under 28 U.S.C. § 1391, venue is proper in this District because Defendant
22
23   engaged in substantial conduct relevant to the claims of Plaintiffs, and caused harm to
24   members of the Class in this District.
25
                                              PARTIES
26
27          9.     The Plaintiff Class is comprised of 3 subclasses of 2015 Sprouts workers.

28   While Sprouts had a practice under which a large number, but not all of its 2015 workers,


                                                   4
      Case 2:16-cv-02047-DLR Document 69 Filed 05/15/19 Page 5 of 62




 1   were required to sign Arbitration Agreements that prohibited class action participation,

 2   none of the Plaintiffs described herein are subject to any such Arbitration Agreement
 3
     with Sprouts for the reasons set out below. Those subclasses consist of: a) Sprouts
 4
 5   workers who at the time of the data breach were minors under the age of 18, and for

 6   whom the Arbitration Agreement was signed by a legal guardian, but who have now
 7
     revoked such Arbitration Agreement(s); b) Sprouts workers who never signed or entered
 8
     into any Arbitration Agreements with Sprouts, and; c) Sprouts workers who entered into
 9
10   Arbitration Agreements with Sprouts which state: “This Agreement does not cover
11   claims: ... within the jurisdictional limit of the small claims court in the jurisdiction in
12
     which Team Member resides,” who are seeking damages within the jurisdictional limits
13
14   of the small claims courts in the jurisdictions in which they resided, and who at the time

15   of the data breach resided in any of the following states: Arizona, California, Colorado,
16
     Georgia, Missouri, New Mexico, Nevada or Texas.
17
18          10.    The Plaintiffs herein, on information and belief, allege that over one-half of

19   Sprouts’ 2015 workers who manned over 21,000 employment positions who were subject
20
     to the 2016 data breach fall within the description of the Plaintiff Class set out above and
21
     as described herein as being excluded from any Arbitration Agreement in this lawsuit. On
22
23   information and belief, the number of those excluded from the Arbitration Agreements
24   exceeds 15,000 workers.
25
            11.    With respect to all other 2015 Sprouts workers who are subject to Sprouts
26
27   Arbitration Agreement(s), scores of them have sought individual arbitrations according to

28   the terms of their Arbitration Agreement with Sprouts outside of this litigation.


                                                    5
      Case 2:16-cv-02047-DLR Document 69 Filed 05/15/19 Page 6 of 62




 1                                           SUBCLASSES

 2          A.     Minors Who Have Become Emancipated And Have Revoked Their
                   Arbitration Agreements
 3
 4          12.    Plaintiff Amber Price is a former employee of Sprouts. She is currently a

 5   resident of Colorado. She was under the age of 18 when she was employed by Sprouts in
 6
     2015 at one of its Denver, Colorado, grocery stores. Ms. Price has since become of legal
 7
 8   age, and has already filed her consent in this case; so already is a Plaintiff in this

 9   proceeding. (See Doc 55 at ¶ 48). On her behalf, her mother and legal guardian, Debra
10
     Price, a former 2015 Sprouts employee and previously named Plaintiff in this lawsuit,
11
     prior to Amber Price’s emancipation signed what she was told was a non-negotiable
12
13   Sprouts Arbitration Agreement for her daughter because Sprouts required it to be signed
14   as a condition of her daughter’s employment. When Plaintiff Amber Price reached the
15
     age of majority she sent to Sprouts a written revocation of that Arbitration Agreement for
16
17   herself and on behalf of all other Sprouts employees similarly situated nationwide.

18          13.    Amber Price revoked any and all such Arbitration Agreements related to
19
     employment with Sprouts, on her own behalf and on behalf of all other Sprouts
20
21   employees similarly situated nationwide, on or about June 1 and 11, 2018. As a result of

22   the Sprouts data breach, Amber Price and all others similarly situated have suffered
23
     actual, tangible damages and monetary losses leaving them vulnerable to continuing
24
     identity theft and a threat that their credit will be compromised. Amber Price and all
25
26   others similarly situated will need to expend additional time, money and resources to
27
28



                                                    6
      Case 2:16-cv-02047-DLR Document 69 Filed 05/15/19 Page 7 of 62




 1   address the damages and harm caused by the Sprouts data breach and to insure that their

 2   social security number and other PII remains protected from fraudulent use.
 3
            B.      Sprouts Workers Who Never Signed An Arbitration Agreement
 4
 5          14.    Plaintiff Karen Harrison is a former employee of Sprouts. She is currently a

 6   resident of Arizona. She was employed by Sprouts in 2015 at one of its Phoenix, Arizona
 7
     grocery stores. Ms. Harrison has already filed her consent in this case and so already is a
 8
     Plaintiff in this proceeding. (See Doc 55 at ¶ 27). Plaintiff Karen Harrison did not sign an
 9
10   Arbitration Agreement with Sprouts and represents all other Sprouts employees similarly
11   situated nationwide who did not sign an Arbitration Agreement with Sprouts. As a result
12
     of the Sprouts data breach, Karen Harrison, and all others similarly situated who did not
13
14   sign an Arbitration Agreement with Sprouts, have suffered actual, tangible damages and

15   monetary losses leaving them vulnerable to continuing identity theft and a threat that
16
     their credit will be compromised. Karen Harrison, and all others similarly situated who
17
18   did not sign an Arbitration Agreement with Sprouts, will need to expend additional time,

19   money and resources to address the damages and harm caused by the Sprouts data breach
20
     and to insure that their social security number and other PII remains protected from
21
     fraudulent use.
22
23          15.    Plaintiff Kyle Williams is a former employee of Sprouts. He is currently a
24   resident of Arizona. He was employed by Sprouts in 2015 at one of its Grand Junction,
25
     Colorado grocery stores. Mr. Williams has already filed his consent in this case and so
26
27   already is a Plaintiff in this proceeding. (See Doc 45-1 at p. 22 of 30). Plaintiff Kyle

28   Williams did not sign any Arbitration Agreement with Sprouts and represents all other


                                                   7
      Case 2:16-cv-02047-DLR Document 69 Filed 05/15/19 Page 8 of 62




 1   Sprouts employees similarly situated nationwide who did not sign an Arbitration

 2   Agreement with Sprouts. As a result of the Sprouts data breach, Kyle Williams, and all
 3
     others similarly situated who did not sign an Arbitration Agreement with Sprouts, have
 4
 5   suffered actual, tangible damages and monetary losses leaving them vulnerable to

 6   continuing identity theft and a threat that their credit will be compromised. Kyle
 7
     Williams, and all others similarly situated who did not sign an Arbitration Agreement
 8
     with Sprouts, will need to expend additional time, money and resources to address the
 9
10   damages and harm caused by the Sprouts data breach and to insure that their social
11   security number and other PII remains protected from fraudulent use.
12
            16.     Plaintiff Julie Affolder is a current employee of Sprouts. She is currently a
13
14   resident of Arizona. She was employed by Sprouts in 2015 at one of its Tucson, Arizona

15   grocery stores. Plaintiff Julie Affolder did not sign any Arbitration Agreement with
16
     Sprouts and represents all other Sprouts employees similarly situated nationwide who did
17
18   not sign an Arbitration Agreement with Sprouts. As a result of the Sprouts data breach,

19   Julie Affolder, and all others similarly situated who did not sign an Arbitration
20
     Agreement with Sprouts, has suffered actual, tangible damages and monetary losses
21
     leaving them vulnerable to continuing identity theft and a threat that their credit will be
22
23   compromised.
24          17.    Like all other Class members, Julie Affolder’s W-2 information was stolen.
25
     When she filed her 2015 taxes she discovered that someone had fraudulently filed taxes
26
27   in her name. She had to refile her 2015 taxes using a special pin number provided by the

28   IRS. Julie Affolder, and all others similarly situated who did not sign an Arbitration


                                                   8
      Case 2:16-cv-02047-DLR Document 69 Filed 05/15/19 Page 9 of 62




 1   Agreement with Sprouts, will need to expend additional time, money and resources to

 2   address the damages and harm caused by the Sprouts data breach and to make certain
 3
     their social security number and other PII remains protected from fraudulent use. Julie
 4
 5   Affolder is required to use a special pin number provided by the IRS to file her taxes each

 6   year in the future.
 7
 8          C.     Sprouts Workers Suing for Damages within the Jurisdictional Limit of the
                   Small Claims Court in Which Team Member Resided at the Time of the
 9                 Breach
10
                   1. Arizona:
11
            18.    Plaintiff Morrison Campbell is a former employee of Sprouts. He is
12
13   currently a resident of Arizona. He was employed by Sprouts in 2015 at one of its

14   Glendale, Arizona grocery stores. Mr. Campbell has already filed his consent in this case
15
     and so already is a Plaintiff in this proceeding. (See Doc 49-1 at p. 5 of 14). Morrison
16
17   Campbell was employed at one of Sprouts’ Arizona grocery stores in March 2016 and

18   resided in the state of Arizona when the data breach occurred. Morrison Campbell signed
19
     an Arbitration Agreement that “does not cover claims . . . within the jurisdictional limit of
20
     the small claims court in the jurisdiction in which the team member resides.” The
21
22   jurisdictional limit for the small claims court in Arizona is $3,500. Mr. Morrison
23   represents himself and all other Sprouts employees similarly situated who resided in
24
     Arizona when the data breach occurred and who signed an Arbitration Agreement that
25
26   does not cover claims within the jurisdictional limit of the small claims court in Arizona.

27
28



                                                  9
     Case 2:16-cv-02047-DLR Document 69 Filed 05/15/19 Page 10 of 62




 1          19.    As a result of the Sprouts data breach, Morrison Campbell, and all others

 2   similarly situated who resided in Arizona when the data breach occurred and who signed
 3
     an Arbitration Agreement that does not cover claims within the jurisdictional limit of the
 4
 5   small claims court in Arizona, have suffered actual, tangible damages and monetary

 6   losses leaving them vulnerable to continuing identity theft and a threat that their credit
 7
     will be compromised. Morrison Campbell, and all others similarly situated who resided in
 8
     Arizona when the data breach occurred and who signed an Arbitration Agreement that
 9
10   does not cover claims within the jurisdictional limit of the small claims court in Arizona,
11   will need to expend additional time, money and resources to address the damages and
12
     harm caused by the Sprouts data breach and to insure that their social security number
13
14   and other PII remains protected from fraudulent use. Morrison Campbell, and all others

15   similarly situated who resided in Arizona when the data breach occurred and who signed
16
     an Arbitration Agreement that does not cover claims within the jurisdictional limit of the
17
18   small claims court in Arizona each seek damages in an amount up to and within the

19   jurisdictional limit of the small claims courts in Arizona.
20
            20.    Plaintiff George Eardley is a former employee of Sprouts. He is currently a
21
     resident of Arizona. He was employed by Sprouts in 2015 at one of its Glendale, Arizona
22
23   grocery stores. Mr. Eardley has already filed his consent in this case and so already is a
24   Plaintiff in this proceeding. (See Doc 49-1 at p. 12 of 14). George Eardley was employed
25
     at one of Sprouts’ Arizona grocery stores in March 2016 and resided in the state of
26
27   Arizona when the data breach occurred. George Eardley signed an Arbitration Agreement

28   that does not cover claims within the jurisdictional limit of the small claims court in the


                                                  10
     Case 2:16-cv-02047-DLR Document 69 Filed 05/15/19 Page 11 of 62




 1   jurisdiction in which the team member resides. The jurisdictional limit for the small

 2   claims court in Arizona is $3,500. Mr. Eardley represents himself and all other Sprouts
 3
     employees similarly situated who resided in Arizona when the data breach occurred and
 4
 5   who signed an Arbitration Agreement that does not cover claims within the jurisdictional

 6   limit of the small claims court in Arizona.
 7
            21.    As a result of the Sprouts data breach, George Eardley, and all others
 8
     similarly situated who resided in Arizona when the data breach occurred and who signed
 9
10   an Arbitration Agreement that does not cover claims within the jurisdictional limit of the
11   small claims court in Arizona, have suffered actual, tangible damages and monetary
12
     losses leaving them vulnerable to continuing identity theft and a threat that their credit
13
14   will be compromised. Like all other Class members, George Eardley’s W-2 information

15   was stolen. His 2017 tax refund was locked and someone fraudulently applied for two
16
     MasterCards using his PII and fraudulently incurred charges to his credit union. He
17
18   reported the fraudulent charges to the Glendale, Arizona police. George Eardley, and all

19   others similarly situated who resided in Arizona when the data breach occurred and who
20
     signed an Arbitration Agreement that does not cover claims within the jurisdictional limit
21
     of the small claims court in Arizona, will need to expend additional time, money and
22
23   resources to address the damages and harm caused by the Sprouts data breach and to
24   insure that their social security number and other PII remains protected from fraudulent
25
     use. George Eardley, and all others similarly situated who resided in Arizona when the
26
27   data breach occurred and who signed an Arbitration Agreement that does not cover

28   claims within the jurisdictional limit of the small claims court in Arizona each seek


                                                   11
     Case 2:16-cv-02047-DLR Document 69 Filed 05/15/19 Page 12 of 62




 1   damages in an amount up to and within the jurisdictional limit of the small claims courts

 2   in Arizona.
 3
                   2. California
 4
 5          22.    Plaintiff Kenneth Gildar is a former employee of Sprouts. He is currently a

 6   resident of California. He was employed by Sprouts in 2015 at one of its Seal Beach,
 7
     California grocery stores. Kenneth Gildar was employed at one of Sprouts’ California
 8
     grocery stores in March 2016 and resided in the state of California when the data breach
 9
10   occurred. Kenneth Gildar signed an Arbitration Agreement that does not cover claims
11   within the jurisdictional limit of the small claims court in the jurisdiction in which the
12
     team member resides. The jurisdictional limit for the small claims court in California is
13
14   $5,000. Mr. Gildar represents himself and all other Sprouts employees similarly situated

15   who resided in California when the data breach occurred and who signed an Arbitration
16
     Agreement that does not cover claims within the jurisdictional limit of the small claims
17
18   court in California.

19          23.     As a result of the Sprouts data breach, Kenneth Gildar, and all others
20
     similarly situated who resided in California when the data breach occurred and who
21
     signed an Arbitration Agreement that does not cover claims within the jurisdictional limit
22
23   of the small claims court in California, have suffered actual, tangible damages and
24   monetary losses leaving them vulnerable to identity theft and a threat that their credit will
25
     be compromised. As an example, because of the data breach another person fraudulently
26
27   filed for Mr. Gildar’s tax refund and delayed him getting that refund of over $1,000 for

28



                                                  12
     Case 2:16-cv-02047-DLR Document 69 Filed 05/15/19 Page 13 of 62




 1   more than a year. Mr. Gildar now and for the rest of his life will have to take special

 2   precautions when filing his taxes.
 3
            24.     Kenneth Gildar, and all others similarly situated who resided in California
 4
 5   when the data breach occurred and who signed an Arbitration Agreement that does not

 6   cover claims within the jurisdictional limit of the small claims court in California, will
 7
     need to expend additional time, money and resources to address the damages and harm
 8
     caused by the Sprouts data breach and to insure that their social security number and
 9
10   other PII remains protected from fraudulent use. Kenneth Gildar, and all others similarly
11   situated who resided in California when the data breach occurred and who signed an
12
     Arbitration Agreement that does not cover claims within the jurisdictional limit of the
13
14   small claims court in California each seeks damages in an amount up to and within the

15   jurisdictional limit of the small claims courts in California.
16
            25.     Plaintiff Rebecca Richmond is a former employee of Sprouts. She is
17
18   currently a resident of California. She was employed in 2015 by Sprouts at California

19   grocery stores located in Irvine, California, Costa Mesa, California and San Clemente,
20
     California. Rebecca Richmond was employed at one of Sprouts’ California grocery stores
21
     in March 2016 and resided in the state of California when the data breach occurred.
22
23   Rebecca Richmond signed an Arbitration Agreement that does not cover claims within
24   the jurisdictional limit of the small claims court in the jurisdiction in which the team
25
     member resides. The jurisdictional limit for the small claims court in California is $5,000.
26
27   Ms. Richmond represents herself and all other Sprouts employees similarly situated who

28   resided in California when the data breach occurred and who signed an Arbitration


                                                   13
     Case 2:16-cv-02047-DLR Document 69 Filed 05/15/19 Page 14 of 62




 1   Agreement that does not cover claims within the jurisdictional limit of the small claims

 2   court in California.
 3
            26.     As a result of the Sprouts data breach, Rebecca Richmond, and all others
 4
 5   similarly situated who resided in California when the data breach occurred and who

 6   signed an Arbitration Agreement that does not cover claims within the jurisdictional limit
 7
     of the small claims court in California, have suffered actual, tangible damages and
 8
     monetary losses leaving them vulnerable to identity theft and a threat that their credit will
 9
10   be compromised. Rebecca Richmond, and all others similarly situated who resided in
11   California when the data breach occurred and who signed an Arbitration Agreement that
12
     does not cover claims within the jurisdictional limit of the small claims court in
13
14   California, will need to expend additional time, money and resources to address the

15   damages and harm caused by the Sprouts data breach to insure that their social security
16
     number and other PII remains protected from fraudulent use. Rebecca Richmond, and all
17
18   others similarly situated who resided in California when the data breach occurred and

19   who signed an Arbitration Agreement that does not cover claims within the jurisdictional
20
     limit of the small claims court in California each seek damages up to and including the
21
     jurisdictional limit of the small claims court in California.
22
23                 3. Colorado
24          27.    Plaintiff Challais Halley is a former employee of Sprouts. She is currently a
25
     resident of Colorado. She was employed in 2015 by Sprouts at Colorado grocery stores
26
27   located in Grand Junction, Colorado and Denver, Colorado. Challais Halley was

28   employed at one of Sprouts’ Colorado grocery stores in March 2016 and resided in the


                                                   14
     Case 2:16-cv-02047-DLR Document 69 Filed 05/15/19 Page 15 of 62




 1   state of Colorado when the data breach occurred. Challais Halley signed an Arbitration

 2   Agreement that does not cover claims within the jurisdictional limit of the small claims
 3
     court in the jurisdiction in which the team member resides. The jurisdictional limit for the
 4
 5   small claims court in Colorado is $7,500. Ms. Halley represents herself and all other

 6   Sprouts employees similarly situated who resided in Colorado when the data breach
 7
     occurred and who signed an Arbitration Agreement that does not cover claims within the
 8
     jurisdictional limit of the small claims court in Colorado.
 9
10          28.     As a result of the Sprouts data breach, Challais Halley, and all others
11   similarly situated who resided in Colorado when the data breach occurred and who
12
     signed an Arbitration Agreement that does not cover claims within the jurisdictional limit
13
14   of the small claims court in Colorado, have suffered actual, tangible damages and

15   monetary losses leaving them vulnerable to continuing identity theft and a threat that
16
     their credit will be compromised. Challais Halley, and all others similarly situated who
17
18   resided in Colorado when the data breach occurred and who signed an Arbitration

19   Agreement that does not cover claims within the jurisdictional limit of the small claims
20
     court in Colorado, will need to expend additional time, money and resources to address
21
     the damages and harm caused by the Sprouts data breach and to insure that their social
22
23   security number and other PII remains protected from fraudulent use. Challais Halley,
24   and all others similarly situated who resided in Colorado when the data breach occurred
25
     and who signed an Arbitration Agreement that does not cover claims within the
26
27   jurisdictional limit of the small claims court in Colorado each seek damages up to and

28   including the jurisdictional amount of the small claims court in Colorado.


                                                  15
     Case 2:16-cv-02047-DLR Document 69 Filed 05/15/19 Page 16 of 62




 1          29.     Chelsae White is a former employee of Sprouts. She is currently a resident

 2   of Colorado. She was employed in 2015 by Sprouts at Colorado grocery stores located in
 3
     Englewood, Colorado and Greenwood Village, Colorado. Ms. White has already filed her
 4
 5   consent in this case and so already is a Plaintiff in this proceeding. (See Doc 45-1 at p. 23

 6   of 30). Chelsae White was employed at one of Sprouts’ Colorado grocery stores in March
 7
     2016 and resided in the state of Colorado when the data breach occurred. Chelsae White
 8
     signed an Arbitration Agreement that does not cover claims within the jurisdictional limit
 9
10   of the small claims court in the jurisdiction in which the team member resides. The
11   jurisdictional limit for the small claims court in Colorado is $7,500. Ms. Halley
12
     represents herself and all other Sprouts employees similarly situated who resided in
13
14   Colorado when the data breach occurred and who signed an Arbitration Agreement that

15   does not cover claims within the jurisdictional limit of the small claims court in
16
     Colorado. As a result of the Sprouts data breach, Chelsae White, and all others similarly
17
18   situated who resided in Colorado when the data breach occurred and who signed an

19   Arbitration Agreement that does not cover claims within the jurisdictional limit of the
20
     small claims court in Colorado, have suffered actual, tangible damages and monetary
21
     losses leaving them vulnerable to identity theft and a threat that their credit will be
22
23   compromised.
24          30.     For example, Chelsae White, because of the data breach had to place holds
25
     on her financial accounts and experienced fraudulent transactions within her bank
26
27   account, as well as having to communicate with credit agencies and the IRS concerning

28   the fraud perpetrated against her. Ms. White and all others similarly situated who resided


                                                   16
     Case 2:16-cv-02047-DLR Document 69 Filed 05/15/19 Page 17 of 62




 1   in Colorado when the data breach occurred and who signed an Arbitration Agreement

 2   that does not cover claims within the jurisdictional limit of the small claims court in
 3
     Colorado, will need to expend additional time, money and resources to address the
 4
 5   damages and harm caused by the Sprouts data breach and to insure that their social

 6   security number and other PII remains protected from fraudulent use. Chelsae White, and
 7
     all others similarly situated who resided in Colorado when the data breach occurred and
 8
     who signed an Arbitration Agreement that does not cover claims within the jurisdictional
 9
10   limit of the small claims court in Colorado each seek damages up to and including the
11   jurisdictional amount of the small claims court in Colorado
12
                   4. Georgia
13
14          31.    Plaintiff April Wright is a former employee of Sprouts. She is currently a

15   resident of Florida. She was employed by Sprouts in 2015 at one of its Suwanee, Georgia
16
     grocery stores. Ms. Wright has already filed her consent in this case and so already is a
17
18   Plaintiff in this proceeding. (See Doc 55 at ¶ 68). April Wright was employed at one of

19   Sprouts’ Georgia grocery stores in March 2016 and resided in the state of Georgia when
20
     the data breach occurred. April Wright signed an Arbitration Agreement that does not
21
     cover claims within the jurisdictional limit of the small claims court in the jurisdiction in
22
23   which the team member resides. The jurisdictional limit for the small claims court in
24   Georgia is $15,000. Ms. Wright represents herself and all other Sprouts employees
25
     similarly situated who resided in Georgia when the data breach occurred and who signed
26
27   an Arbitration Agreement that does not cover claims within the jurisdictional limit of the

28   small claims court in Georgia. As a result of the Sprouts data breach, April Wright, and


                                                  17
     Case 2:16-cv-02047-DLR Document 69 Filed 05/15/19 Page 18 of 62




 1   all others similarly situated who resided in Georgia when the data breach occurred and

 2   who signed an Arbitration Agreement that does not cover claims within the jurisdictional
 3
     limit of the small claims court in Georgia, have suffered actual, tangible damages and
 4
 5   monetary losses leaving them vulnerable to identity theft and a threat that their credit will

 6   be compromised.
 7
            32.     For example, April Wright suffered tax fraud because of the data breach
 8
     and an unknown third party filed for her tax refund, delaying the receipt of such funds by
 9
10   approximately 6 months or more. Additionally she has had to communicate with and
11   personally visit the IRS and prove to the agency that she is who she claims to be. She
12
     spends an hour or more each month having to monitor financial accounts and has had to
13
14   hire an accountant to assist with her taxes, and now has to use special filing procedures,

15   including the use of a special PIN for the rest of her life, while filing her taxes.
16
            33.     Ms. Wright and all others similarly situated who resided in Georgia when
17
18   the data breach occurred and who signed an Arbitration Agreement that does not cover

19   claims within the jurisdictional limit of the small claims court in Georgia, will need to
20
     expend additional time, money and resources to address the damages and harm caused by
21
     the Sprouts data breach and to insure that their social security number and other PII
22
23   remains protected from fraudulent use. April Wright, and all others similarly situated who
24   resided in Georgia when the data breach occurred and who signed an Arbitration
25
     Agreement that does not cover claims within the jurisdictional limit of the small claims
26
27   court in Georgia each seek damages up to an including the jurisdictional limit of the

28   small claims court in Georgia


                                                   18
     Case 2:16-cv-02047-DLR Document 69 Filed 05/15/19 Page 19 of 62




 1                 5. Missouri

 2          34.    Plaintiff Abigail Houp Kearns (“Houp”) is a former employee of Sprouts.
 3
     She is currently a resident of Missouri. She was employed by Sprouts in 2015 as Abigail
 4
 5   Houp at one of its Kansas City, Missouri grocery stores. Ms. Houp has already filed her

 6   consent in this case and so already is a Plaintiff in this proceeding. (See Doc 55 at ¶ 30).
 7
     Abigail Houp was employed at one of Sprouts’ Missouri grocery stores in March 2016
 8
     and resided in the state of Missouri when the data breach occurred. Abigail Houp signed
 9
10   an Arbitration Agreement that does not cover claims within the jurisdictional limit of the
11   small claims court in the jurisdiction in which the team member resides. The
12
     jurisdictional limit for the small claims court in Missouri is $5,000. Ms. Houp represents
13
14   herself and all other Sprouts employees similarly situated who resided in Missouri when

15   the data breach occurred and who signed an Arbitration Agreement that does not cover
16
     claims within the jurisdictional limit of the small claims court in Missouri.
17
18          35.     As a result of the Sprouts data breach, Abigail Houp, and all others

19   similarly situated who resided in Missouri when the data breach occurred and who signed
20
     an Arbitration Agreement that does not cover claims within the jurisdictional limit of the
21
     small claims court in Missouri, have suffered actual, tangible damages and monetary
22
23   losses leaving them vulnerable to continuing identity theft and a threat that their credit
24   will be compromised.
25
            36.     For example, Abigail Houp’s tax return was delayed for months with
26
27   respect to her filing for the 2015 tax year because of the data breach and she has had to

28   spend many hours monitoring and checking her financial accounts and credit accounts for


                                                  19
     Case 2:16-cv-02047-DLR Document 69 Filed 05/15/19 Page 20 of 62




 1   fraud. Ms. Houp and all others similarly situated who resided in Missouri when the data

 2   breach occurred and who signed an Arbitration Agreement that does not cover claims
 3
     within the jurisdictional limit of the small claims court in Missouri, will need to expend
 4
 5   additional time, money and resources to address the damages and harm caused by the

 6   Sprouts data breach and to insure that their social security number and other PII remains
 7
     protected from fraudulent use. Abigail Houp, and all others similarly situated who resided
 8
     in Missouri when the data breach occurred and who signed an Arbitration Agreement that
 9
10   does not cover claims within the jurisdictional limit of the small claims court in Missouri
11   each seek damages up to and including the jurisdictional amount of the small claims court
12
     in Missouri
13
14                 6. New Mexico

15          37.    Plaintiff Stephanie Pasanen is a former employee of Sprouts. She is
16
     currently a resident of New Mexico. She was employed in 2015 by Sprouts at one of its
17
18   Santa Fe, New Mexico grocery stores. Stephanie Pasanen was employed at one of

19   Sprouts’ New Mexico grocery stores in March 2016 and resided in the state of New
20
     Mexico when the data breach occurred. Ms. Pasanen has already filed her consent in this
21
     case and so already is a Plaintiff in this proceeding. (See Doc 45-1 at p. 16 of 30).
22
23   Stephanie Pasanen signed an Arbitration Agreement that does not cover claims within the
24   jurisdictional limit of the small claims court in the jurisdiction in which the team member
25
     resides. The jurisdictional limit for the small claims court in New Mexico is $10,000. Ms.
26
27   Pasanen represents herself and all other Sprouts employees similarly situated who resided

28   in New Mexico when the data breach occurred and who signed an Arbitration Agreement


                                                  20
     Case 2:16-cv-02047-DLR Document 69 Filed 05/15/19 Page 21 of 62




 1   that does not cover claims within the jurisdictional limit of the small claims court in New

 2   Mexico. As a result of the Sprouts data breach, Stephanie Pasanen, and all others
 3
     similarly situated who resided in New Mexico when the data breach occurred and who
 4
 5   signed an Arbitration Agreement that does not cover claims within the jurisdictional limit

 6   of the small claims court in New Mexico, have suffered actual, tangible damages and
 7
     monetary losses leaving them vulnerable to continuing identity theft and a threat that
 8
     their credit will be compromised.
 9
10          38.    For example, Stephanie Pasanen has had to personally visit with her credit
11   union to monitor her accounts because of the data breach. She also uses the services of a
12
     credit monitoring firm since Sprouts has refused to provide such services since the
13
14   expiration of the first year following the data breach. She has communicated with the

15   police based on and concerning the breach. Accordingly, she and all others similarly
16
     situated who resided in New Mexico when the data breach occurred and who signed an
17
18   Arbitration Agreement that does not cover claims within the jurisdictional limit of the

19   small claims court in New Mexico, will need to expend additional time, money and
20
     resources to address the damages and harm caused by the Sprouts data breach and to
21
     insure that their social security number and other PII remains protected from fraudulent
22
23   use. Stephanie Pasanen, and all others similarly situated who resided in New Mexico
24   when the data breach occurred and who signed an Arbitration Agreement that does not
25
     cover claims within the jurisdictional limit of the small claims court in New Mexico each
26
27   seeks damages in the amount up to and including the jurisdictional limits of the smail

28   claims court in New Mexico.


                                                 21
     Case 2:16-cv-02047-DLR Document 69 Filed 05/15/19 Page 22 of 62




 1                 7. Nevada

 2          39.    Plaintiff Crystal Baker is a former employee of Sprouts. She is currently a
 3
     resident of Nevada. She was employed by Sprouts in 2015 at one of its Las Vegas,
 4
 5   Nevada grocery stores. Ms. Baker has already filed her consent in this case and so

 6   already is a Plaintiff in this proceeding. (See Doc 55 at ¶ 4). Crystal Baker was employed
 7
     at one of Sprouts’ Nevada grocery stores in March 2016 and resided in the state of
 8
     Nevada when the data breach occurred. Crystal Baker signed an Arbitration Agreement
 9
10   that does not cover claims within the jurisdictional limit of the small claims court in the
11   jurisdiction in which the team member resides. The jurisdictional limit for the small
12
     claims court in Nevada is $10,000. Ms. Baker represents herself and all other Sprouts
13
14   employees similarly situated who resided in Nevada when the data breach occurred and

15   who signed an Arbitration Agreement that does not cover claims within the jurisdictional
16
     limit of the small claims court in Nevada. As a result of the Sprouts data breach, Crystal
17
18   Baker, and all others similarly situated who resided in Nevada when the data breach

19   occurred and who signed an Arbitration Agreement that does not cover claims within the
20
     jurisdictional limit of the small claims court in Nevada, have suffered actual, tangible
21
     damages and monetary losses leaving them vulnerable to continuing identity theft and a
22
23   threat that their credit will be compromised.
24          40.     Crystal Baker, and all others similarly situated who resided in Nevada
25
     when the data breach occurred and who signed an Arbitration Agreement that does not
26
27   cover claims within the jurisdictional limit of the small claims court in Nevada, will need

28   to expend additional time, money and resources to address the damages and harm caused


                                                  22
     Case 2:16-cv-02047-DLR Document 69 Filed 05/15/19 Page 23 of 62




 1   by the Sprouts data breach and to insures that their social security number and other PII

 2   remains protected from fraudulent use. As a result of the data breach Ms. Baker
 3
     experienced fraudulent financial charges to her credit accounts, had to spend many hours
 4
 5   monitoring her accounts and credit and was required to change credit accounts. Crystal

 6   Baker, and all others similarly situated who resided in Nevada when the data breach
 7
     occurred and who signed an Arbitration Agreement that does not cover claims within the
 8
     jurisdictional limit of the small claims court in Nevada each seek damages in an amount
 9
10   up to and including the jurisdictional limit of the Nevada small claims court.
11          41.    Plaintiff Kimberly Whalen is a former employee of Sprouts. She is
12
     currently a resident of Nevada. She was employed by Sprouts in 2015 at one of its Las
13
14   Vegas, Nevada grocery stores. Ms. Whalen has already filed her consent in this case and

15   she is therefore already a Plaintiff in this case. (Doc 55 at ¶ 65). Kimberly Whalen was
16
     employed at one of Sprouts’ Nevada grocery stores in March 2016 and resided in the
17
18   state of Nevada when the data breach occurred. Kimberly Whalen signed an Arbitration

19   Agreement that does not cover claims within the jurisdictional limit of the small claims
20
     court in the jurisdiction in which the team member resides. The jurisdictional limit for the
21
     small claims court in New Mexico is $10,000. Ms. Wright represents herself and all other
22
23   Sprouts employees similarly situated who resided in New Mexico when the data breach
24   occurred and who signed an Arbitration Agreement that does not cover claims within the
25
     jurisdictional limit of the small claims court in New Mexico. As a result of the Sprouts
26
27   data breach, Kimberly Whalen, and all others similarly situated who resided in New

28   Mexico when the data breach occurred and who signed an Arbitration Agreement that


                                                 23
     Case 2:16-cv-02047-DLR Document 69 Filed 05/15/19 Page 24 of 62




 1   does not cover claims within the jurisdictional limit of the small claims court in New

 2   Mexico, have suffered actual, tangible damages and monetary losses leaving them
 3
     vulnerable to continuing identity theft and a threat that their credit will be compromised.
 4
 5   Kimberly Whalen, and all others similarly situated who resided in New Mexico when the

 6   data breach occurred and who signed an Arbitration Agreement that does not cover
 7
     claims within the jurisdictional limit of the small claims court in New Mexico, will need
 8
     to expend additional time, money and resources to address the damages and harm caused
 9
10   by the Sprouts data breach and to insure that their social security number and other PII
11   remains protected from fraudulent use. Kimberly Whalen, and all others similarly
12
     situated who resided in New Mexico when the data breach occurred and who signed an
13
14   Arbitration Agreement that does not cover claims within the jurisdictional limit of the

15   small claims court in New Mexico each seeks damages in an amount up to and including
16
     the jurisdictional limit of the Nevada small claims court.
17
18                 8. Texas

19           42. Plaintiff Warren Gretzinger is a former employee of Sprouts. He is
20
     currently a resident of Texas. He was employed by Sprouts in 2015 at Texas grocery
21
     stores located in Austin, Texas and Cedar Park, Texas. Warren Gretzinger was employed
22
23   at one of Sprouts’ Texas grocery stores in March 2016 and resided in the state of Texas
24   when the data breach occurred. Warren Gretzinger signed an Arbitration Agreement that
25
     does not cover claims within the jurisdictional limit of the small claims court in the
26
27   jurisdiction in which the team member resides. The jurisdictional limit for the small

28   claims court in Texas is $10,000. Mr. Gretzinger represents himself and all other Sprouts


                                                  24
     Case 2:16-cv-02047-DLR Document 69 Filed 05/15/19 Page 25 of 62




 1   employees similarly situated who resided in Texas when the data breach occurred and

 2   who signed an Arbitration Agreement that does not cover claims within the jurisdictional
 3
     limit of the small claims court in Texas. As a result of the Sprouts data breach, Warren
 4
 5   Gretzinger, and all others similarly situated who resided in Texas when the data breach

 6   occurred and who signed an Arbitration Agreement that does not cover claims within the
 7
     jurisdictional limit of the small claims court in Texas, have suffered actual, tangible
 8
     damages and monetary losses leaving them vulnerable to continuing identity theft and a
 9
10   threat that their credit will be compromised.
11          43.    For example, Warren Gretzinger suffered tax fraud when some third party
12
     fraudulently filed taxes on his account because of the data breach. He has had to make
13
14   multiple personal trips to the IRS office because of the breach. He has experienced

15   multiple attempts at credit fraud where third parties use his PII to attempt fraudulently to
16
     obtain credit in his name. His credit score has gone down because of all the fraudulent
17
18   activity on his account and he has to regularly spend time each week on monitoring his

19   credit status. Accordingly, he and all others similarly situated who resided in Texas when
20
     the data breach occurred and who signed an Arbitration Agreement that does not cover
21
     claims within the jurisdictional limit of the small claims court in Texas, will need to
22
23   expend additional time, money and resources to address the damages and harm caused by
24   the Sprouts data breach and to insure that their social security number and other PII
25
     remains protected from fraudulent use. Warren Gretzinger, and all others similarly
26
27   situated who resided in Texas when the data breach occurred and who signed an

28   Arbitration Agreement that does not cover claims within the jurisdictional limit of the


                                                  25
     Case 2:16-cv-02047-DLR Document 69 Filed 05/15/19 Page 26 of 62




 1   small claims court in New Texas each seek damages in an amount up to and including the

 2   jurisdictional limit of the Texas small claims court
 3
            44.    Plaintiff Daniel Sommerhauser is a former employee of Sprouts. He is
 4
 5   currently a resident of Florida. He was employed by Sprouts in 2015 at one of its Hurst,

 6   Texas grocery stores. Daniel Sommerhauser was employed at one of Sprouts’ Texas
 7
     grocery stores in March 2016 and resided in the state of Texas when the data breach
 8
     occurred. Daniel Sommerhauser signed an Arbitration Agreement that does not cover
 9
10   claims within the jurisdictional limit of the small claims court in the jurisdiction in which
11   the team member resides. The jurisdictional limit for the small claims court in Texas is
12
     $10,000. Mr. Sommerhauser represents himself and all other Sprouts employees similarly
13
14   situated who resided in Texas when the data breach occurred and who signed an

15   Arbitration Agreement that does not cover claims within the jurisdictional limit of the
16
     small claims court in Texas. As a result of the Sprouts data breach, Daniel
17
18   Sommerhauser, and all others similarly situated who resided in Texas when the data

19   breach occurred and who signed an Arbitration Agreement that does not cover claims
20
     within the jurisdictional limit of the small claims court in Texas, have suffered actual,
21
     tangible damages and monetary losses leaving them vulnerable to identity theft and a
22
23   threat that their credit will be compromised.
24          45.     For example, Daniel Sommerhauser experienced tax filing fraud for his
25
     2015 taxes when another person filed using his PII. His IRS account was placed on hold.
26
27   His filing was delayed and that required him to have to pay his accountant for help. He

28   has had to pay for credit score monitoring when Sprouts only provided 1 year of services


                                                  26
     Case 2:16-cv-02047-DLR Document 69 Filed 05/15/19 Page 27 of 62




 1   and he has had to change his bank account and regularly monitor his financial and credit

 2   accounts because of the data breach. Accordingly, he and all others similarly situated
 3
     who resided in Texas when the data breach occurred and who signed an Arbitration
 4
 5   Agreement that does not cover claims within the jurisdictional limit of the small claims

 6   court in Texas, will need to expend additional time, money and resources to address the
 7
     damages and harm caused by the Sprouts data breach and to insure that their social
 8
     security number and other PII remains protected from fraudulent use. Daniel
 9
10   Sommerhauser, and all others similarly situated who resided in Texas when the data
11   breach occurred and who signed an Arbitration Agreement that does not cover claims
12
     within the jurisdictional limit of the small claims court in New Texas each seek damages
13
14   in an amount up to and including the jurisdictional limit of the Texas small claims court.

15          46.      Defendant Sprouts is a Delaware corporation with it principal place of
16
     business in Arizona at 11811 N. Tatum Boulevard, Suite 2400, Phoenix, Arizona 85028,
17
18   and headquartered at 5455 E. High Street, Suite 111, Phoenix, AZ 85054. Sprouts

19   operates a nationwide chain of more than 220 grocery stores in across the United States
20
     and employed workers in over 21,000 employment positions in 2015.
21
22                                      FACTUAL ALLEGATIONS
23
            47.      Plaintiffs incorporate the preceding factual allegations as though fully set
24
     forth herein.
25
26
27
28



                                                    27
     Case 2:16-cv-02047-DLR Document 69 Filed 05/15/19 Page 28 of 62




 1          48.      The Plaintiff Class was employed by Sprouts during 2015 and were issued

 2   W-2s in 2016 which were the subject of the data breach in which Sprouts negligently sent
 3
     to an unknown party or parties copies of those W-2s in March of 2016.
 4
 5          49.      On information and belief, on or about March 14, 2016, the payroll

 6   department at Sprouts headquarters disclosed all its employees’ 2015 W-2 earning
 7
     statements to an unknown person or persons who sent an email claiming to be a Sprouts’
 8
     executive.
 9
10          50.      On March 17, 2016, Sprouts claims it became aware of a data breach
11   disclosing its employees’ 2015 W-2’s.
12
            51.      The W-2s include an employee’s full name, address, social security number
13
14   (“SSN”), wages, and taxes withheld in 2015.

15          52.      Sprouts has claimed that it alerted its employees before March 28, however
16
     the only notice Plaintiffs and other class members received of this data breach was on or
17
18   around April 1, 2016, or later, when a letter arrived in the mail, dated March 28, 2016,

19   informing Plaintiffs that they and 21,000 of their former coworkers’ 2015 W-2’s were
20
     disclosed to an unknown person claiming to be a Sprouts senior executive.
21
            53.      The letter stated that:
22
23          a) Sprouts was the victim of a phishing scam the week of March 14, 2016.
24          b) Sprouts disclosed all 2015 form W-2 wage and tax statements when fulfilling
25
                  what was believed to be a legitimate request for information
26
27          c) Sprouts became aware of the incident on March 17, 2016

28



                                                   28
     Case 2:16-cv-02047-DLR Document 69 Filed 05/15/19 Page 29 of 62




 1         d) Sprouts disclosed form W-2 which includes full name, address, SSN, wages,

 2               taxes withheld in 2015.
 3
           e) Sprouts claimed that it did not disclose birthdate, bank information, credit card
 4
 5               information, or email addresses.

 6         f) Sprouts stated that they had taken steps to address the situation, and suggested
 7
                 steps the recipient of the letter could take to protect their personal information.
 8
           g) Sprouts claimed it took immediate action as soon as it discovered the breach.
 9
10         h) Sprouts stated it contacted the FBI
11         i) Sprouts also stated that it communicated “promptly” with their
12
                 employees/former employees so that those employees and former employees
13
14               could take steps to protect themselves.

15         j) Sprouts offered each employee/former employee a complimentary one-year
16
                 membership of Experian’s Protect MyID Alert.
17
18         k) Sprouts suggested that each employee obtain their free credit report from the

19               credit bureaus, and look to the FTC to obtain more information about placing a
20
                 security freeze on their credit files, and placing a fraud alert on their accounts
21
                 also.
22
23         l) Sprouts set up a tool free hotline for questions – 855-814-8016 and
24               teammemberhelp@sprouts.com
25
           m) The letter was signed by Brandon Lombardi, Chief Legal Officer.
26
27         54.      The letter also stated that it had previously notified employees about the

28   breach before the March 28 letter. However, none of the above-named Plaintiffs who


                                                    29
     Case 2:16-cv-02047-DLR Document 69 Filed 05/15/19 Page 30 of 62




 1   worked at Sprouts in 2015 had received actual notice of the data theft before receiving

 2   the letter.
 3
             55.   As a result of the data breach unknown third parties now possess the PII of
 4
 5   Sprout’s employees and former employees who are the Plaintiffs in this case.

 6           56.   As a direct and proximate cause of Sprout’s disclosure of its employees
 7
     2015 W-2’s the Plaintiffs’ SSNs were stolen and used to claim Plaintiff Price, Esposito
 8
     and Wilson’s tax refund and an as yet unknown number of other Plaintiffs’ tax refunds.
 9
10           57.   Upon information and belief the information was disseminated and
11   transmitted over the internet in and from the state of Arizona by Sprouts.
12
             58.   A person’s social security number is perhaps the most important piece of
13
14   information to an individual in the modern world. It is used among other things to verify

15   eligibility for employment, to apply for a passport, to open a bank account, to apply for a
16
     credit card, or a student loan, or a mortgage. A social security number is also needed to
17
18   obtain government benefits like social security and Medicare. Social security numbers

19   are assigned to citizens (and sometimes to noncitizens) as early as their birth and are
20
     required to enroll in school, and to obtain healthcare services. A social security number
21
     follows a person through life.
22
23           59.   Sprouts, as an employer, required Plaintiffs to surrender to it their SSNs
24   and other PII, and Sprouts was entrusted with properly holding and safeguarding such
25
     PII.
26
27           60.   Sprouts had a duty as an employer to guard and protect the private,

28   highly sensitive, confidential PII of the Plaintiffs.


                                                   30
     Case 2:16-cv-02047-DLR Document 69 Filed 05/15/19 Page 31 of 62




 1          61.     Sprouts had a duty as a business to take reasonable measures to secure

 2   Plaintiffs’ private information that was entrusted to it.
 3
            62.     Sprouts not only failed to safeguard and prevent the theft of this PII from
 4
 5   its computers or network, but voluntarily handed it over to third parties upon their mere

 6   electronically delivered email request.
 7
            63.     Sprouts failed to take reasonable precautions to protect the Plaintiffs’ PII,
 8
     and otherwise failed to act reasonably in fulfillment of their duty not to disclose Plaintiffs’
 9
10   PII, and affirmatively to protect that PII.
11          64.     Sprouts negligently and carelessly kept its employees and former
12
     employees personal information.
13
14          65.     The risk to theft by or disclosure to cyber criminals of sensitive data,

15   including PII, stored electronically is and was at the time of the data breach well-known
16
     and common knowledge.
17
18          66.     Despite this knowledge, Sprouts did not encrypt or password-protect any of

19   the Plaintiffs’ PII that it wrongfully disclosed.
20
            67.     Sprouts’ release of the PII was wantonly and willfully done.
21
            68.     Sprouts did not encrypt or password-protect its Plaintiffs’ social security
22
23   numbers as a prudent and responsible company would do with its employees’
24   confidential and personal identifying information.
25
            69.     Arizona’s Consumer Protection Act prohibits a person or entity from
26
27   requiring an individual to transmit his or her social security number over the internet,

28   unless the connection is secure or the social security number is encrypted.


                                                   31
     Case 2:16-cv-02047-DLR Document 69 Filed 05/15/19 Page 32 of 62




 1          70.     Sprouts violated basic guidelines to encrypt or password-protect sensitive

 2   information of its employees and in so doing failed to meet the most basic standards of
 3
     data security and reasonable business practices, and thereby failed to ensure adequate
 4
 5   security of the Plaintiffs’ personal, and financial PII and by failing to retain this PII in a

 6   secure and safe manner.
 7
            71.     Cal. Civ. Code §1798.81.5 requires any business that maintains personal
 8
     information about a California resident to implement and maintain reasonable security
 9
10   procedures and practices appropriate to the nature of the information, to protect the
11   personal information from unauthorized access or disclosure.
12
            72.     Sprouts violated California law by failing to implement reasonable or
13
14   appropriate security procedures, measures or protocols to protect its current and former

15   employees’ PII in accordance with the law.
16
            73.     As a direct and proximate cause of Sprout’s actions, all its employees and
17
18   former employees have been required to spend man hours addressing and ameliorating or

19   otherwise dealing with actual and ongoing harm to the PII and W2 information –
20
     information that Sprouts would not have been able to wrongfully disclose but for the
21
     employment relationship between it and the Plaintiffs.
22
23          74.     Sprouts has failed to pay the Plaintiffs and Class at least minimum wage for
24   the time spent as a result of its actions.
25
            75.     Within only a week of the data breach, Plaintiffs’ PII was used to try to
26
27   steal Plaintiffs’ federal tax returns, to wreak havoc on Plaintiffs’ tax filing and cause

28   unmeasured damage to the remainder of Plaintiffs’ identities, which damage is ongoing.


                                                    32
     Case 2:16-cv-02047-DLR Document 69 Filed 05/15/19 Page 33 of 62




 1                                     CLASS ALLEGATIONS

 2          76.    Plaintiffs here incorporate the above allegations by this reference.
 3
            77.    Plaintiffs bring this case also as a Class Action pursuant to Rule 23 of the
 4
 5   Federal Rules of Civil Procedure, on behalf of all Plaintiffs and as members of the

 6   following proposed Subclasses: All of those 2015 Sprouts workers whose W-2s were the
 7
     subject of the data breach and who fit within the descriptions of the Subclasses described
 8
     above in paragraphs 14-30 which are made up of 2015 Sprouts workers who 1) were
 9
10   minors at the time of their employment in 2015 and whose Arbitration Agreements have
11   been revoked, and/or ; 2) never signed any Sprouts Arbitration Agreement, and/or; 3) at
12
     the time of the breach had worked for Sprouts in 2015, were not members of Subclasses
13
14   1) or 2) above, and were residents on one of the following states: Arizona, California,

15   Colorado, Georgia, Missouri, New Mexico, Nevada, or Texas. Members of Subclass 3)
16
     seek damages up to the jurisdictional limit of the small claims court in the state they were
17
18   a resident at the time of the data breach.

19
                                           Numerosity
20
            78.    The proposed Subclasses are so numerous that joinder of all of their
21
22   members is impractical. On information and belief the majority of 2015 Sprouts
23   workers who filled more than 21,000 Sprouts employment positions in 2015 suffered the
24
     loss of their PII due to the actions and failures of the Defendant and on information and
25
26   Plaintiffs allege that the majority of them are included within the description of the

27   Subclass members described above because of turnover within the Plaintiff Class during
28



                                                  33
     Case 2:16-cv-02047-DLR Document 69 Filed 05/15/19 Page 34 of 62




 1   2015. On information and belief the Plaintiffs allege that over 15,000 workers had their

 2   2015 W-2s sent to an unauthorized person or persons as part of the data breach.
 3
 4                                Common Questions of Law and Fact

 5          79.    There are multiple issues of law and fact in this case against the Defendant
 6
     that are common to the Class, including the following:
 7
            80.    Whether the Defendant received and stored PII of the Plaintiff Class.
 8
 9          81.    The standard under which Defendant is to be held with respect to its
10
     possession and/or dissemination of Plaintiffs’ PII;
11
            82.    Whether the Defendant had a duty to act reasonably in protecting the PII of
12
13   Plaintiffs in its care, custody and control;
14          83.    Whether the Defendant failed to act reasonably in protecting the PII of
15
     Plaintiffs in its care, custody and control;
16
17          84.    Whether the actions and/or failures to act of the Defendant caused the PII

18   of Plaintiffs to be accessed, stolen and/or used without authorization;
19
            85.    Whether the Defendant failed to timely and reasonably notify Plaintiffs of
20
     the theft of their PII in conformity with the laws of Arizona and the other states involved;
21
22          86.    Whether the Defendant’s notification contained false or misleading
23
     information and/or failed to inform Plaintiffs of material information necessary to allow
24
     Plaintiffs to protect themselves from further harm due to the disclosure of their PII;
25
26          87.    Whether the Defendant have been unjustly enriched by having obtained the
27   labor and other benefits from services of Plaintiffs, and the saving of costs that would
28



                                                    34
     Case 2:16-cv-02047-DLR Document 69 Filed 05/15/19 Page 35 of 62




 1   have been expended had they acted reasonably to protect the PII in their care, custody and

 2   control;
 3
            88.    Whether the Defendant breached its agreements, express and implied, with
 4
 5   Plaintiffs;

 6          89.    Whether the Defendant violated the duty of good faith and fair dealing in
 7
     their agreements with Plaintiffs;
 8
            90.    Whether Defendant breached a fiduciary duty it had toward the Plaintiffs;
 9
10          91.    Whether the Defendant complied with the security notification laws of
11   Arizona and other States involved upon learning of the breach of the PII of Plaintiffs;
12
            92.    Whether the Defendant violated the consumer protection laws of Arizona
13
14   and other states involved through their acts and omissions set forth in this Complaint;
15          93.    Whether Plaintiffs and members of the Class are entitled to declaratory and
16
     injunctive relief as to Defendants’ conduct;
17
18          94.    Whether Plaintiffs and the members of the Class are entitled to damages,

19   and, if so, the nature and amount of such damages;
20
            95.     Whether the Plaintiffs and members of the Class shall be found to be
21
     employees under the Fair Labor Standards Act for work they reasonably have had to
22
23   perform to safeguard their PII because of the actions or inactions of Defendants.
24          96.    Whether Plaintiffs and members of the Class are entitled to an award of
25
     punitive damages, reasonable attorneys’ fees, prejudgment interest, post-judgment
26
27   interest, costs of suit, and other appropriate relief under the circumstances of this case.

28



                                                    35
     Case 2:16-cv-02047-DLR Document 69 Filed 05/15/19 Page 36 of 62




 1                                           Typicality

 2          97.    Plaintiffs’ claims are typical of the claims of the members of the
 3   Subclasses. Plaintiffs and the members of the Subclasses sustained injuries as a result of
 4
     the unlawful disclosure of their PII, which injuries were directly and proximately caused
 5
 6   by the Defendant’s acts and omissions. As detailed herein, Plaintiffs’ knowns harms that

 7   have already occurred consisted of the actual theft of their identity by the use of their
 8
     SSN to file, among other fraudulent transactions, fraudulent tax returns, which has
 9
10   resulted in costs, expenses, emotional distress and other damages and is sure to cause

11   additional and continuing damage to all Plaintiffs.
12
13                                   Adequacy of Representation

14          98.    Plaintiffs can and will fairly and adequately represent and protect the
15
     interests of the Subclasses, and Plaintiffs have no interests that conflict with or are
16
     antagonistic to the interests of the members of the Subclasses. Plaintiffs have retained
17
18   attorneys competent and for over 30 years experienced in complex class actions,
19   including employment related class actions. No conflict exists between Plaintiffs and the
20
     members of the Subclasses.
21
22                                         Superiority
23
            99.    A class action is superior to any other available method for the fair and
24
     efficient adjudication of this controversy and common questions of law and fact
25
26   overwhelmingly predominate over any individual questions that may arise.
27
28



                                                   36
     Case 2:16-cv-02047-DLR Document 69 Filed 05/15/19 Page 37 of 62




 1             100.   The prosecution of separate actions by individual members of the

 2   plaintiff Class would create a risk of inconsistent or varying adjudications with respect
 3
     to individual members of the Class. These adjudications would establish incompatible
 4
 5   standards of conduct for the Defendant which would, as a practical matter, be

 6   disparities of the claims of the other members not parties to the adjudications or
 7
     substantially impair or impede their ability to protect their interests.
 8
               101.   By its dissemination of the Plaintiffs’ PII Defendants have acted or
 9
10   refused to act on grounds generally applicable to all members of the Class, thereby
11
     making appropriate final injunctive relief or corresponding declaratory relief with
12
     respect to the Class as a whole.
13
14             102.   Accordingly, class certification is appropriate under Rule 23(b)(1)(A),
15   23(b)(1)(B), 23 (b)(2) and 23(b)(3).
16
17                                   COLLECTIVE ALLEGATIONS
18             103.   Plaintiffs here incorporate the above allegations by this reference.
19
               104.   Plaintiffs also bring this action as a collective action under 29 U.S. C. §
20
21   216(b).

22             105.   The Plaintiff Class members are “similarly situated” under 29 U.S. C. §
23
     216(b) because they were all subject to the same conduct by Sprouts, i.e., the data breach
24
25   and the requirement that the Plaintiff Class members perform work to address the data

26   breach.
27
               106.   Plaintiffs have previously filed their consents to join this lawsuit in this
28   action.



                                                     37
     Case 2:16-cv-02047-DLR Document 69 Filed 05/15/19 Page 38 of 62




 1                                  COUNT I – NEGLIGENCE
                                       For All Subclasses
 2
 3          107.   Plaintiffs incorporate by reference the preceding and following paragraphs
 4
     as though fully set forth herein.
 5
 6          108.   The Defendant owed a duty of care to Plaintiffs and the Class to ensure that

 7   their PII was adequately protected again intrusion; kept private; and not used for
 8
     improper purposes.
 9
            109.   The Defendant breached their duty of care to Plaintiffs and the Class to
10
11   ensure that their PII was not used for improper purposes by failing to provide adequate
12   protections to the PII, by negligently disseminating the PII, and by allowing the PII to be
13
     accessed, in unencrypted format, by third parties through the unsecured tender of such PII
14
15   to a third party or parties who had no authority to obtain such information under

16   circumstances that demonstrate the wanton and willful negligence of Defendant.
17
            110.   As a direct and proximate result of the Defendants’ actions alleged above,
18
19   the Plaintiffs and the Class suffered actual damages.

20       WHEREFORE, Plaintiffs, on behalf of themselves and the members of the Class,
21
     respectfully seek the relief set forth below.
22
                         COUNT II -- BREACH OF FIDUCIARY DUTY
23
                                      For All Subclasses
24
            111.   Plaintiffs incorporate by reference the preceding and following paragraphs
25
26   as though fully set forth herein.
27
28



                                                     38
     Case 2:16-cv-02047-DLR Document 69 Filed 05/15/19 Page 39 of 62




 1          112.    Defendant was a fiduciary, as an employer created by its undertaking, to act

 2   primarily for the benefit of its employees in matters connected with the their
 3
     employment.
 4
 5          113.    Plaintiffs and the Class were in a fiduciary relationship by way of the duty

 6   Defendant had in relation to the employment of Plaintiffs, and Defendant’s duty to act for
 7
     or to give advice for the benefit of Plaintiffs and the Class upon matters within the scope
 8
     of their relationship, specifically to keep income records, and report those records in a
 9
10   form W-2 to the IRS as the employer.
11          114.    The Defendant breached their duty of care to Plaintiffs and the Class to
12
     ensure that their PII and W-2 was not used for improper purposes by failing to provide
13
14   adequate protections to the information and by allowing the information to be accessed,

15   in unencrypted format, by third parties to whom Sprouts voluntarily disseminated the
16
     information.
17
18          115.    As a direct and proximate result of the Defendants’ actions alleged above,

19   the Plaintiffs suffered actual damages.
20
         WHEREFORE, Plaintiffs, on behalf of themselves and the members of the Class,
21
     respectfully seek the relief set forth below.
22
23                          COUNT III – BREACH OF CONTRACT
                                     For All Subclasses
24
25          116.    Plaintiffs incorporate by reference the preceding and following paragraphs

26   as though fully set forth herein.
27
28



                                                     39
     Case 2:16-cv-02047-DLR Document 69 Filed 05/15/19 Page 40 of 62




 1          117.   Plaintiffs and the members of the Class had employment agreements with

 2   the Defendant. These agreements involved a mutual exchange of consideration whereby
 3
     the Defendant entrusted Plaintiffs and the Class to work in various roles (such as in
 4
 5   Sprouts operations, administration, and/or management at its grocery stores) on its behalf,

 6   in exchange for the promise of employment, with wages, benefits in some cases, and
 7
     secure PII.
 8
            118.   The failure of Defendants to keep secure from breach the PII of Plaintiffs
 9
10   and the Class constitutes a material breach of the agreement between the Defendant and
11   the Class.
12
            119.   As a direct and proximate result of the aforesaid breaches of the
13
14   Defendant’s agreements with Plaintiff and the Class, Plaintiffs and the Class have

15   suffered actual damages.
16
         WHEREFORE, Plaintiffs, on behalf of themselves and the members of the Class,
17
18   respectfully seek the relief set forth below.

19                    COUNT IV – BREACH OF IMPLIED CONTRACT
20                                 For All Subclasses

21          120.   Plaintiffs incorporate by reference the preceding and following paragraphs
22
     as though fully set forth herein.
23
            121.   Plaintiffs and the Class were required by the Defendant to provide PII as a
24
25   condition of their employment.
26          122.   Implicit in the employment agreement between the Defendant and the
27
     Plaintiffs and members of the Class was the obligation that both parties would maintain
28



                                                     40
     Case 2:16-cv-02047-DLR Document 69 Filed 05/15/19 Page 41 of 62




 1   information confidentially and securely. The Defendant implicitly and/or explicitly

 2   promised to keep the PII they collected from the Plaintiffs and the Class secure and
 3
     confidential. In addition, the Defendant implicitly promised to retain this PII only under
 4
 5   conditions that safeguarded such information, and to either destroy it after the

 6   employment ended, or to take appropriate steps to ensure that it was not improperly lost
 7
     or stolen.
 8
               123.   Plaintiffs and the Class faithfully worked for the Defendant and steadfastly
 9
10   kept their employment obligations. The Defendant did not.
11             124.   As a direct and proximate result of the Defendant failures to secure, protect,
12
     and/or destroy the PII of the Plaintiffs and the Class, and not to voluntarily disseminate it
13
14   to third parties, the Plaintiffs and the Class suffered, injury and damages as described

15   herein.
16
         WHEREFORE, Plaintiffs, on behalf of themselves and the members of the Class,
17
18   respectfully seek the relief set forth below.

19
       COUNT V – FOR INVASION OF PRIVACY (UNREASONABLE PUBLICITY
20                     GIVEN TO ONE’S PRIVATE LIFE)
                              For all Subclasses
21
22
               125.   Plaintiffs incorporate by reference the preceding and following paragraphs
23
     as though fully set forth herein.
24
25             126.   The Defendant, through its negligence and carelessness disclosed facts,
26   specifically Plaintiffs and the Class’ PII that are private in nature.
27
28



                                                     41
     Case 2:16-cv-02047-DLR Document 69 Filed 05/15/19 Page 42 of 62




 1          127.   By failing to protect those private facts the PII was disclosed to an

 2   unknown person or persons on the internet.
 3
            128.   The Defendant’s disclosure of Plaintiffs’ and the Class’ PII and the
 4
 5   subsequent use of that information to claim others tax returns or steal others’ identities is

 6   highly offensive to a reasonable person.
 7
            129.   Plaintiffs’ and the Class’ W-2 information is not of legitimate concern to
 8
     the public, but will only be used for nefarious purposes.
 9
10          130.   By not protecting Plaintiffs and the Class’ PII, including their W-2’s, the
11   Defendant acted with reckless disregard of the private nature of the facts that were
12
     disclosed.
13
14         131.    As a direct and proximate result of Sprouts’ actions and inactions the

15   Plaintiffs have suffered, and will continue to suffer actual damages.
16
                   WHEREFORE, Plaintiffs, on behalf of themselves and the members of the
17
18   Class, respectfully seek the relief set forth below.

19        COUNT VI – FOR VIOLATION OF CALIFORNIA STATUTORY LAWS
            PROTECTING PERSONALLY IDENTIFYING INFORMATION
20
              (Cal. Civ. Code §1798.80, et seq.), (Cal. Civ. Code §56, et seq.)
21                      For California Residents Of All Subclasses
22
23          132.   Plaintiffs incorporate by reference the preceding and following paragraphs

24   as though fully set forth herein.
25
            133.    Cal. Civ. Code §1798.81.5 requires any business that maintains personal
26
     information about a California resident to implement and maintain reasonable security
27
28



                                                   42
     Case 2:16-cv-02047-DLR Document 69 Filed 05/15/19 Page 43 of 62




 1   procedures and practices appropriate to the nature of the information, to protect the

 2   personal information from unauthorized access or disclosure.
 3
            134.   Sprouts violated the law by failing to implement reasonable or appropriate
 4
 5   security procedures, measures or protocols to protect its current and former employees’

 6   PII in accordance with the law.
 7
            135.   In addition, by failing to immediately notify all affected current and former
 8
     Sprouts employees that their personal information had been acquired by unauthorized
 9
10   persons, Sprouts violated Cal. Civ. Code §1798.82 of the same title. Sprouts’ failure to
11   immediately notify employees of the breach caused Plaintiffs and Class members to
12
     suffer damages because they have lost the opportunity to immediately protect themselves
13
14   and their information from being used in unauthorized and damaging ways or becoming

15   victims of identity theft.
16
            136.   Under California law, Cal. Civ. Code §§1798.81.5 and 1798.82, Sprouts
17
18   “may be enjoined” under Cal. Civ. Code §1798.84(e). Plaintiffs requests that the Court

19   enter an injunction requiring Sprouts to implement and maintain reasonable security
20
     procedures to protect its employees’ PII, including, but not limited to, ordering that
21
     Sprouts: (1) periodically conduct internal training and education to inform internal
22
23   personnel how to identify and thwart a similar data breach; (2) implement data security
24   measures and controls to prevent a similar data breach; (3) meaningfully educate its
25
     current and former employees about the threats they face as a result of the loss of their
26
27   PII to third parties, as well as the steps they must take to protect themselves; and (4)

28



                                                  43
     Case 2:16-cv-02047-DLR Document 69 Filed 05/15/19 Page 44 of 62




 1   provide ongoing identity theft protection, monitoring, and recovery services to Plaintiff

 2   and Class members, as described above.
 3
 4            WHEREFORE, Plaintiffs, on behalf of themselves and the members of the Class,
 5   respectfully seek the relief set forth below.
 6
                COUNT VII – FAILURE TO PAY WAGES UNDER ARIZONA LAW
 7                            Ariz. Rev. Stat. Ann. § 23-363 et seq.
 8                           For Arizona residents of all subclasses

 9          137.   Plaintiffs incorporate by reference the preceding and following paragraphs
10
     as though fully set forth herein.
11
            138.   Pursuant to the applicable provisions of the Ariz. Rev. State Ann. §§ 23-
12
13   363 and -364, the named Plaintiffs and the Class similarly situated were entitled to at
14
     least the minimum Arizona hourly wage ($8.05 per hour in 2015, as amended), for each
15
     hour that they labored in Defendant’s business and in the event they worked more than 40
16
17   hours a week an overtime hourly wage of time and one-half such minimum hourly wage
18   for all hours worked in excess of 40 hours per week.
19
            139.   Through Sprouts’ wrongful conduct alleged herein, Sprouts suffered and
20
21   permitted Plaintiffs and the Class members to work and failed to pay them at least

22   minimum wage for all of the time that Plaintiffs and the Class members reasonably have
23
     spent to address and attempt to ameliorate, mitigate, and deal with the actual and ongoing
24
     consequences of its release of PI. That work suffered includes but is not limited to: (i)
25
26   identifying and dealing with fraudulent charges and accounts, including tax refund fraud,
27
     (ii) frequently obtaining and/or purchasing credit reports from multiple credit reporting
28



                                                     44
     Case 2:16-cv-02047-DLR Document 69 Filed 05/15/19 Page 45 of 62




 1   agencies, (iii) placing and removing fraud alerts and security freezes on credit reports,

 2   (iv) obtaining and/or purchasing credit monitoring and internet monitoring services, (v)
 3
     obtaining and/or purchasing identity theft insurance, (vi) spending time on the telephone
 4
 5   attempting to sort out issues related to the breach, (vii) and in some instances obtaining

 6   new Social Security numbers.
 7
            140.   Sprouts placed the burden on Plaintiffs and Class members to spend hours
 8
     of their time addressing these issues.
 9
10          141.   Plaintiffs and Class members have been required to take these actions as a
11   result of their employment with Sprouts, and Sprouts is or should be aware that Plaintiffs
12
     and Class members are taking such actions, and spending hours of their time to do so,
13
14   Sprouts has suffered and permitted them to work and, thus, is required to pay them at

15   least minimum wage for all hours they spend taking such actions.
16
            142.   As a direct result of Sprouts’ conduct alleged herein, Plaintiff and Class
17
18   members have suffered and continue to suffer, substantial losses related to the use and

19   enjoyment of such wages.
20
            143.   Plaintiffs seek to recover in a civil action the unpaid balance of the full
21
     amount of the unpaid wages resulting from Sprouts' minimum wage violations including
22
23   interest thereon, reasonable attorney's fees and costs of suit, and liquidated damages to
24   the fullest extent permissible.
25
            144.   The Plaintiffs and the Class were paid no monetary compensation
26
27   whatsoever by the Defendant for performing labor suffered or permitted by the Defendant

28   and arising from the employer/employee relationship and such failure to pay the Plaintiffs


                                                  45
     Case 2:16-cv-02047-DLR Document 69 Filed 05/15/19 Page 46 of 62




 1   and the Class any compensation whatsoever violates the minimum hourly wage and

 2   overtime requirements of Ariz. Rev. Stat. Ann. §§ 23-363, -364.
 3
            WHEREFORE, Plaintiffs, on behalf of themselves and the members of the Class,
 4
 5   respectfully seek the relief set forth below.

 6           COUNT VIII – FAILURE TO PAY WAGES UNDER CALIFORNIA LAW
                Cal. Lab. Code §§ 1194, 1198 and 2698; IWC Wage Order 7-2001
 7
                            For California residents of all subclasses
 8
            145.    Plaintiffs incorporate by reference the preceding and following paragraphs
 9
10   as though fully set forth herein.
11          146.   Pursuant to the applicable provisions of the California Labor Code and
12
     Wage Order, §§ 1194, 1198 and 2698; IWC Wage Order 7-2001, the named Plaintiffs
13
14   and the Class similarly situated were entitled to at least the minimum California hourly

15   wage ($9.00 per hour in 2015, as amended), for each hour that they labored in
16
     Defendant’s business and in the event they worked more than 40 hours a week an
17
18   overtime hourly wage of time and one-half such minimum hourly wage for all hours

19   worked in excess of 40 hours per week.
20
            147.   Through Sprouts’ wrongful conduct alleged herein, Sprouts suffered and
21
     permitted Plaintiffs and the Class members to work and failed to pay them at least
22
23   minimum wage for all of the time that Plaintiffs and the Class members reasonably have
24   spent to address and attempt to ameliorate, mitigate, and deal with the actual and ongoing
25
     consequences of its release of PI. That work suffered includes but is not limited to: (i)
26
27   identifying and dealing with fraudulent charges and accounts, including tax refund fraud,

28   (ii) frequently obtaining and/or purchasing credit reports from multiple credit reporting


                                                     46
     Case 2:16-cv-02047-DLR Document 69 Filed 05/15/19 Page 47 of 62




 1   agencies, (iii) placing and removing fraud alerts and security freezes on credit reports,

 2   (iv) obtaining and/or purchasing credit monitoring and internet monitoring services, (v)
 3
     obtaining and/or purchasing identity theft insurance, (vi) spending time on the telephone
 4
 5   attempting to sort out issues related to the breach, (vii) and in some instances obtaining

 6   new Social Security numbers.
 7
            148.   Sprouts placed the burden on Plaintiffs and Class members to spend hours
 8
     of their time addressing these issues.
 9
10          149.   Plaintiffs and Class members have been required to take these actions as a
11   result of their employment with Sprouts, and Sprouts is or should be aware that Plaintiffs
12
     and Class members are taking such actions, and spending hours of their time to do so,
13
14   Sprouts has suffered and permitted them to work and, thus, is required to pay them at

15   least minimum wage for all hours they spend taking such actions.
16
            150.   As a direct result of Sprouts’ conduct alleged herein, Plaintiff and Class
17
18   members have suffered and continue to suffer, substantial losses related to the use and

19   enjoyment of such wages.
20
            151.   Plaintiffs seek to recover in a civil action the unpaid balance of the full
21
     amount of the unpaid wages resulting from Sprouts' minimum wage violations including
22
23   interest thereon, reasonable attorney's fees and costs of suit, and liquidated damages to
24   the fullest extent permissible.
25
            152.   The Plaintiffs and the Class were paid no monetary compensation
26
27   whatsoever by the Defendant for performing labor suffered or permitted by the Defendant

28   and arising from the employer/employee relationship and such failure to pay the Plaintiffs


                                                  47
     Case 2:16-cv-02047-DLR Document 69 Filed 05/15/19 Page 48 of 62




 1   and the Class any compensation whatsoever violates the minimum hourly wage and

 2   overtime requirements of Ariz. Rev. Stat. Ann. §§ 23-363, -364.
 3
            WHEREFORE, Plaintiffs, on behalf of themselves and the members of the Class,
 4
 5   respectfully seek the relief set forth below.

 6         COUNT IX – FAILURE TO PAY WAGES UNDER COLORADO LAW
                 Colo. Rev. Stat. Ann. § 8-4-105 and 7 C.C.R. § 1103-1
 7
                        For Colorado residents of all subclasses
 8
            153.   Plaintiffs incorporate by reference the preceding and following paragraphs
 9
10   as though fully set forth herein.
11          154.   Pursuant to the applicable provisions of the Colo. Rev. Stat. Ann. § 8-4-105
12
     and 7 C.C.R. § 1103-1, the named Plaintiffs and the Class similarly situated were
13
14   entitled to at least the minimum Colorado hourly wage ($8.23 per hour in 2015, as

15   amended), for each hour that they labored in Defendant’s business and in the event they
16
     worked more than 40 hours a week an overtime hourly wage of time and one-half such
17
18   minimum hourly wage for all hours worked in excess of 40 hours per week.

19          155.   Through Sprouts’ wrongful conduct alleged herein, Sprouts suffered and
20
     permitted Plaintiffs and the Class members to work and failed to pay them at least
21
     minimum wage for all of the time that Plaintiffs and the Class members reasonably have
22
23   spent to address and attempt to ameliorate, mitigate, and deal with the actual and ongoing
24   consequences of its release of PI. That work suffered includes but is not limited to: (i)
25
     identifying and dealing with fraudulent charges and accounts, including tax refund fraud,
26
27   (ii) frequently obtaining and/or purchasing credit reports from multiple credit reporting

28   agencies, (iii) placing and removing fraud alerts and security freezes on credit reports,


                                                     48
     Case 2:16-cv-02047-DLR Document 69 Filed 05/15/19 Page 49 of 62




 1   (iv) obtaining and/or purchasing credit monitoring and internet monitoring services, (v)

 2   obtaining and/or purchasing identity theft insurance, (vi) spending time on the telephone
 3
     attempting to sort out issues related to the breach, (vii) and in some instances obtaining
 4
 5   new Social Security numbers.

 6          156.   Sprouts placed the burden on Plaintiffs and Class members to spend hours
 7
     of their time addressing these issues.
 8
            157.   Plaintiffs and Class members have been required to take these actions as a
 9
10   result of their employment with Sprouts, and Sprouts is or should be aware that Plaintiffs
11   and Class members are taking such actions, and spending hours of their time to do so,
12
     Sprouts has suffered and permitted them to work and, thus, is required to pay them at
13
14   least minimum wage for all hours they spend taking such actions.

15          158.   As a direct result of Sprouts’ conduct alleged herein, Plaintiff and Class
16
     members have suffered and continue to suffer, substantial losses related to the use and
17
18   enjoyment of such wages.

19          159.   Plaintiffs seek to recover in a civil action the unpaid balance of the full
20
     amount of the unpaid wages resulting from Sprouts' minimum wage violations including
21
     interest thereon, reasonable attorney's fees and costs of suit, and liquidated damages to
22
23   the fullest extent permissible.
24          160.   The Plaintiffs and the Class were paid no monetary compensation
25
     whatsoever by the Defendant for performing labor suffered or permitted by the Defendant
26
27   and arising from the employer/employee relationship and such failure to pay the Plaintiffs

28



                                                  49
     Case 2:16-cv-02047-DLR Document 69 Filed 05/15/19 Page 50 of 62




 1   and the Class any compensation whatsoever violates the minimum hourly wage and

 2   overtime requirements of Colo. Rev. Stat. Ann. § 8-4-105 and 7 C.C.R. § 1103-1.
 3
             WHEREFORE, Plaintiffs, on behalf of themselves and the members of the Class,
 4
 5   respectfully seek the relief set forth below.

 6           COUNT X – FAILURE TO PAY WAGES UNDER MISSOURI LAW
                            Mo. Ann. Stat. § 290.500 et seq.
 7
                         For Missouri residents of all subclasses
 8
            161.   Plaintiffs incorporate by reference the preceding and following paragraphs
 9
10   as though fully set forth herein.
11          162.   Pursuant to the applicable provisions of the Mo. Ann. Stat. § 290.500 et
12
     seq., the named Plaintiffs and the Class similarly situated were entitled to at least the
13
14   minimum Missouri hourly wage ($7.65 per hour in 2015, as amended), for each hour that

15   they labored in Defendant’s business and in the event they worked more than 40 hours a
16
     week an overtime hourly wage of time and one-half such minimum hourly wage for all
17
18   hours worked in excess of 40 hours per week.

19          163.   Through Sprouts’ wrongful conduct alleged herein, Sprouts suffered and
20
     permitted Plaintiffs and the Class members to work and failed to pay them at least
21
     minimum wage for all of the time that Plaintiffs and the Class members reasonably have
22
23   spent to address and attempt to ameliorate, mitigate, and deal with the actual and ongoing
24   consequences of its release of PI. That work suffered includes but is not limited to: (i)
25
     identifying and dealing with fraudulent charges and accounts, including tax refund fraud,
26
27   (ii) frequently obtaining and/or purchasing credit reports from multiple credit reporting

28   agencies, (iii) placing and removing fraud alerts and security freezes on credit reports,


                                                     50
     Case 2:16-cv-02047-DLR Document 69 Filed 05/15/19 Page 51 of 62




 1   (iv) obtaining and/or purchasing credit monitoring and internet monitoring services, (v)

 2   obtaining and/or purchasing identity theft insurance, (vi) spending time on the telephone
 3
     attempting to sort out issues related to the breach, (vii) and in some instances obtaining
 4
 5   new Social Security numbers.

 6          164.   Sprouts placed the burden on Plaintiffs and Class members to spend hours
 7
     of their time addressing these issues.
 8
            165.   Plaintiffs and Class members have been required to take these actions as a
 9
10   result of their employment with Sprouts, and Sprouts is or should be aware that Plaintiffs
11   and Class members are taking such actions, and spending hours of their time to do so,
12
     Sprouts has suffered and permitted them to work and, thus, is required to pay them at
13
14   least minimum wage for all hours they spend taking such actions.

15          166.   As a direct result of Sprouts’ conduct alleged herein, Plaintiff and Class
16
     members have suffered and continue to suffer, substantial losses related to the use and
17
18   enjoyment of such wages.

19          167.   Plaintiffs seek to recover in a civil action the unpaid balance of the full
20
     amount of the unpaid wages resulting from Sprouts' minimum wage violations including
21
     interest thereon, reasonable attorney's fees and costs of suit, and liquidated damages to
22
23   the fullest extent permissible.
24          168.   The Plaintiffs and the Class were paid no monetary compensation
25
     whatsoever by the Defendant for performing labor suffered or permitted by the Defendant
26
27   and arising from the employer/employee relationship and such failure to pay the Plaintiffs

28



                                                  51
     Case 2:16-cv-02047-DLR Document 69 Filed 05/15/19 Page 52 of 62




 1   and the Class any compensation whatsoever violates the minimum hourly wage and

 2   overtime requirements of Mo. Ann. Stat. § 290.500 et seq.
 3
             WHEREFORE, Plaintiffs, on behalf of themselves and the members of the Class,
 4
 5   respectfully seek the relief set forth below.

 6        COUNT XI – FAILURE TO PAY WAGES UNDER NEW MEXICO LAW
                       N.M. Stat. Ann. § 50-4-22 et seq. (West)
 7
                      For New Mexico residents of all subclasses
 8
            169.   Plaintiffs incorporate by reference the preceding and following paragraphs
 9
10   as though fully set forth herein.
11          170.   Pursuant to the applicable provisions of the N.M. Stat. Ann. § 50-4-22 et
12
     seq. (West), the named Plaintiffs and the Class similarly situated were entitled to at least
13
14   the minimum New Mexico hourly wage ($7.75 per hour in 2015, as amended), for each

15   hour that they labored in Defendant’s business and in the event they worked more than 40
16
     hours a week an overtime hourly wage of time and one-half such minimum hourly wage
17
18   for all hours worked in excess of 40 hours per week.

19          171.   Through Sprouts’ wrongful conduct alleged herein, Sprouts suffered and
20
     permitted Plaintiffs and the Class members to work and failed to pay them at least
21
     minimum wage for all of the time that Plaintiffs and the Class members reasonably have
22
23   spent to address and attempt to ameliorate, mitigate, and deal with the actual and ongoing
24   consequences of its release of PI. That work suffered includes but is not limited to: (i)
25
     identifying and dealing with fraudulent charges and accounts, including tax refund fraud,
26
27   (ii) frequently obtaining and/or purchasing credit reports from multiple credit reporting

28   agencies, (iii) placing and removing fraud alerts and security freezes on credit reports,


                                                     52
     Case 2:16-cv-02047-DLR Document 69 Filed 05/15/19 Page 53 of 62




 1   (iv) obtaining and/or purchasing credit monitoring and internet monitoring services, (v)

 2   obtaining and/or purchasing identity theft insurance, (vi) spending time on the telephone
 3
     attempting to sort out issues related to the breach, (vii) and in some instances obtaining
 4
 5   new Social Security numbers.

 6          172.   Sprouts placed the burden on Plaintiffs and Class members to spend hours
 7
     of their time addressing these issues.
 8
            173.   Plaintiffs and Class members have been required to take these actions as a
 9
10   result of their employment with Sprouts, and Sprouts is or should be aware that Plaintiffs
11   and Class members are taking such actions, and spending hours of their time to do so,
12
     Sprouts has suffered and permitted them to work and, thus, is required to pay them at
13
14   least minimum wage for all hours they spend taking such actions.

15         174.    As a direct result of Sprouts’ conduct alleged herein, Plaintiff and Class
16
     members have suffered and continue to suffer, substantial losses related to the use and
17
18   enjoyment of such wages.

19          175.   Plaintiffs seek to recover in a civil action the unpaid balance of the full
20
     amount of the unpaid wages resulting from Sprouts' minimum wage violations including
21
     interest thereon, reasonable attorney's fees and costs of suit, and liquidated damages to
22
23   the fullest extent permissible.
24          176.   The Plaintiffs and the Class were paid no monetary compensation
25
     whatsoever by the Defendant for performing labor suffered or permitted by the Defendant
26
27   and arising from the employer/employee relationship and such failure to pay the Plaintiffs

28



                                                  53
     Case 2:16-cv-02047-DLR Document 69 Filed 05/15/19 Page 54 of 62




 1   and the Class any compensation whatsoever violates the minimum hourly wage and

 2   overtime requirements of N.M. Stat. Ann. § 50-4-22 et seq. (West) et seq.
 3
            WHEREFORE, Plaintiffs, on behalf of themselves and the members of the Class,
 4
 5   respectfully seek the relief set forth below.

 6           COUNT XII – FAILURE TO PAY WAGES UNDER NEVADA LAW
                            Nev. Admin. Code 608.100 et seq.
 7
                          For Nevada residents of all subclasses
 8
            177.   Plaintiffs incorporate by reference the preceding and following paragraphs
 9
10   as though fully set forth herein.
11          178.   Pursuant to the applicable provisions of the Nev. Admin. Code 608.100 et
12
     seq., the named Plaintiffs and the Class similarly situated were entitled to at least the
13
14   minimum Nevada hourly wage ($7.25 per hour in 2015, or $8.25 if no benefits, as

15   amended), for each hour that they labored in Defendant’s business and in the event they
16
     worked more than 40 hours a week an overtime hourly wage of time and one-half such
17
18   minimum hourly wage for all hours worked in excess of 40 hours per week.

19          179.   Through Sprouts’ wrongful conduct alleged herein, Sprouts suffered and
20
     permitted Plaintiffs and the Class members to work and failed to pay them at least
21
     minimum wage for all of the time that Plaintiffs and the Class members reasonably have
22
23   spent to address and attempt to ameliorate, mitigate, and deal with the actual and ongoing
24   consequences of its release of PI. That work suffered includes but is not limited to: (i)
25
     identifying and dealing with fraudulent charges and accounts, including tax refund fraud,
26
27   (ii) frequently obtaining and/or purchasing credit reports from multiple credit reporting

28   agencies, (iii) placing and removing fraud alerts and security freezes on credit reports,


                                                     54
     Case 2:16-cv-02047-DLR Document 69 Filed 05/15/19 Page 55 of 62




 1   (iv) obtaining and/or purchasing credit monitoring and internet monitoring services, (v)

 2   obtaining and/or purchasing identity theft insurance, (vi) spending time on the telephone
 3
     attempting to sort out issues related to the breach, (vii) and in some instances obtaining
 4
 5   new Social Security numbers.

 6          180.   Sprouts placed the burden on Plaintiffs and Class members to spend hours
 7
     of their time addressing these issues.
 8
            181.   Plaintiffs and Class members have been required to take these actions as a
 9
10   result of their employment with Sprouts, and Sprouts is or should be aware that Plaintiffs
11   and Class members are taking such actions, and spending hours of their time to do so,
12
     Sprouts has suffered and permitted them to work and, thus, is required to pay them at
13
14   least minimum wage for all hours they spend taking such actions.

15          182.   As a direct result of Sprouts’ conduct alleged herein, Plaintiff and Class
16
     members have suffered and continue to suffer, substantial losses related to the use and
17
18   enjoyment of such wages.

19          183.   Plaintiffs seek to recover in a civil action the unpaid balance of the full
20
     amount of the unpaid wages resulting from Sprouts' minimum wage violations including
21
     interest thereon, reasonable attorney's fees and costs of suit, and liquidated damages to
22
23   the fullest extent permissible.
24          184.   The Plaintiffs and the Class were paid no monetary compensation
25
     whatsoever by the Defendant for performing labor suffered or permitted by the Defendant
26
27   and arising from the employer/employee relationship and such failure to pay the Plaintiffs

28



                                                  55
     Case 2:16-cv-02047-DLR Document 69 Filed 05/15/19 Page 56 of 62




 1   and the Class any compensation whatsoever violates the minimum hourly wage and

 2   overtime requirements of Nev. Admin. Code 608.100 et seq.
 3
            185.    WHEREFORE, Plaintiffs, on behalf of themselves and the members of the
 4
 5   Class, respectfully seek the relief set forth below.

 6          COUNT XIII – FOR FAILURE TO PAY MINIMUM WAGE UNDER
             THE FAIR LABOR STANDARDS ACT (29 U.S.C. §§ 201 et seq.)
 7
                                 For all Subclasses
 8
            186.   Plaintiffs incorporate by reference the preceding and following paragraphs
 9
10   as though fully set forth herein.

11          187.   Pursuant to the applicable provisions of the FLSA, 29 U.S.C. § 206 and §
12
     207, the named Plaintiffs and the Class similarly situated were entitled to at least the
13
     minimum hourly wage, for each hour that they labored in Defendant’s business and in the
14
15   event they worked more than 40 hours a week an overtime hourly wage of time and one-
16
     half such minimum hourly wage for all hours worked in excess of 40 hours per week.
17
            188.   Through Sprouts’ wrongful conduct alleged herein, Sprouts suffered and
18
19   permitted Plaintiffs and the Class members to work and failed to pay them at least
20   minimum wage for all of the time that Plaintiffs and the Class members reasonably have
21
     spent to address and attempt to ameliorate, mitigate, and deal with the actual and ongoing
22
23   consequences of its release of PI. That work suffered includes but is not limited to: (i)

24   identifying and dealing with fraudulent charges and accounts, including tax refund fraud,
25
     (ii) frequently obtaining and/or purchasing credit reports from multiple credit reporting
26
     agencies, (iii) placing and removing fraud alerts and security freezes on credit reports,
27
28   (iv) obtaining and/or purchasing credit monitoring and internet monitoring services, (v)



                                                   56
     Case 2:16-cv-02047-DLR Document 69 Filed 05/15/19 Page 57 of 62




 1   obtaining and/or purchasing identity theft insurance, (vi) spending time on the telephone

 2   attempting to sort out issues related to the breach, (vii) and in some instances obtaining
 3
     new Social Security numbers.
 4
 5          189.   Sprouts placed the burden on Plaintiffs and Class members to spend hours

 6   of their time addressing these issues.
 7
            190.   Plaintiffs and Class members have been required to take these actions as a
 8
     result of their employment with Sprouts, and Sprouts is or should be aware that Plaintiffs
 9
10   and Class members are taking such actions, and spending hours of their time to do so,
11   Sprouts has suffered and permitted them to work and, thus, is required to pay them at
12
     least minimum wage for all hours they spend taking such actions.
13
14          191.   As a direct result of Sprouts’ conduct alleged herein, Plaintiff and Class

15   members have suffered and continue to suffer, substantial losses related to the use and
16
     enjoyment of such wages.
17
18          192.   Plaintiffs seek to recover in a civil action the unpaid balance of the full

19   amount of the unpaid wages resulting from Sprouts' minimum wage violations including
20
     interest thereon, reasonable attorney's fees and costs of suit, and liquidated damages to
21
     the fullest extent permissible.
22
23          193.   The Plaintiffs and the Class were paid no monetary compensation
24   whatsoever by the Defendant for performing labor suffered or permitted by the Defendant
25
     and arising from the employer/employee relationship and such failure to pay the Plaintiffs
26
27   and the Class any compensation whatsoever violates the minimum hourly wage

28   requirements of 29 U.S.C. § 206 and, in the event any of the class members or Plaintiff


                                                  57
     Case 2:16-cv-02047-DLR Document 69 Filed 05/15/19 Page 58 of 62




 1   ever worked in excess of 40 hours in a week, the overtime pay requirements of 29 U.S.C.

 2   § 207.
 3
              194.   The Plaintiffs on behalf of themselves and all other similarly situated
 4
 5   persons who worked for Sprouts during 2015 who consent in writing to join this action

 6   and who satisfy one or more of the following descriptions: All of those 2015 Sprouts
 7
     workers whose W-2s were the subject of the data breach and who fit within the
 8
     descriptions of the Subclasses described above in paragraphs 14-30 which are made up of
 9
10   2015 Sprouts workers who 1) were minors at the time of their employment in 2015 and
11   whose Arbitration Agreements have been revoked, and/or ; 2) never signed any Sprouts
12
     Arbitration Agreement, and/or; 3) at the time of the breach had worked for Sprouts in
13
14   2015, were not members of Subclasses 1) or 2) above, and were residents on one of the

15   following states: Arizona, California, Colorado, Georgia, Missouri, New Mexico,
16
     Nevada, or Texas. Members of Subclass 3) seek damages up to the jurisdictional limit of
17
18   the small claims court in the state they were a resident at the time of the data breach.

19   Plaintiffs propose that all such persons be notified of this action through the dispatch of a
20
     written notice to the last known names and addresses of such persons that are set forth in
21
     the Defendant’s records or that can otherwise be ascertained, and such Plaintiffs seek, on
22
23   this Claim for Relief, a judgment for unpaid minimum wages and overtime wages and
24   additional liquidated damages of 100% of any such unpaid wages, such sums to be
25
     determined based upon an accounting of the hours worked by the named Plaintiffs and
26
27   any such other persons who consent to join this action, and the Plaintiffs also seek an

28   award of attorney’s fees, interest and costs as provided for by the FLSA.


                                                   58
     Case 2:16-cv-02047-DLR Document 69 Filed 05/15/19 Page 59 of 62




 1          WHEREFORE, Plaintiffs, on behalf of themselves and the members of the Class,

 2   respectfully seeks the relief set forth below.

 3
                                      PRAYER FOR RELIEF
 4
 5          WHEREFORE, the representative Plaintiffs, on behalf of themselves and on behalf

 6   of the Plaintiffs who are described within the Rule 23 definition of any class certified by
 7
     the Court, pray for the following relief:
 8
 9          A.     Certify this case as a Class action pursuant to Rule 23 of the Federal Rules
10
                   of Civil Procedure, and as a Collective action under the FLSA, and
11
12                 denominate Plaintiffs as adequate representatives for the Class and the

13                 undersigned counsel as counsel for the Class and Collective actions;
14
            B.     That, at the earliest possible time, Plaintiffs be allowed to give Notice of
15
16                 this action, or that the Court issue such Notice, to all persons who have at

17                 any time during the 2015, up through and including the date of this Court’s
18
                   issuance of Court-supervised Notice, been employed, as described above,
19
                   by Sprouts and fit within the definition of one or more of the Subclasses set
20
21                 out above. Such Notice shall inform such workers or former workers that
22                 this civil action has been filed and of the nature of the action and set a time
23
                   within which they are allowed to file their consents (in the collective
24
25                 action) to be included with the Collective Action claims herein, and in the

26                 Rule 23 Class Action, once certified the Court should set a time within
27
                   which the members of the Class Action might opt out of the action;
28



                                                      59
     Case 2:16-cv-02047-DLR Document 69 Filed 05/15/19 Page 60 of 62




 1        C.    That the Court issue such injunctive and/or declaratory or other equitable

 2              relief to which the Plaintiffs may be entitled, so that the unlawful behavior
 3
                of the Defendant may be stopped and remedied;
 4
 5        D.    Declare unlawful the acts and practices alleged herein, and enjoin the

 6              Defendant from committing the acts alleged herein. Included in the
 7
                injunction, the provision of credit monitoring services for Plaintiffs and the
 8
                Class for at least twenty-five (25) years, the provision of bank monitoring
 9
10              for the Plaintiff Class for at least twenty-five (25) years, the provision of
11              credit restoration services for Plaintiffs and the Class for at twenty-five (25)
12
                years, and the provision of identity theft insurance for Plaintiffs and the
13
14              Class for at least twenty-five (25) years;

15        E.    Enter judgment against Defendant for the violations alleged herein;
16
          F.    Award the actual and compensatory damages incurred by Plaintiffs and the
17
18              members of the Class and Collective Actions as a result of the wrongful

19              acts complained of, along with pre-judgment and post- judgment interest at
20
                the maximum rate allowed by law;
21
          G.    Award Plaintiffs punitive and exemplary damages for the wanton and
22
23              willful behavior of the Defendant, as alleged herein.
24        H.    Award Plaintiffs all damages allowed under state statutory laws, as alleged
25
                herein.
26
27        I.    That the representative Plaintiffs be granted incentive awards, as deemed

28              reasonable by the Court;


                                               60
     Case 2:16-cv-02047-DLR Document 69 Filed 05/15/19 Page 61 of 62




 1          J.      That the Plaintiffs be awarded their reasonable attorney’s fees;

 2          K.      That the Plaintiffs be awarded the costs and expenses of this action; and
 3
            L.      That the Plaintiffs be awarded such other legal and/or equitable relief as is
 4
 5                  permitted by law.

 6        PLAINTIFFS DEMAND A TRIAL BY JURY ON ALL TRIABLE ISSUES
 7
          INCLUDING BUT NOT LIMITED TO THE FACTUAL QUESTION OF
 8
           WHETHER THE MEMBERS OF SUBCLASS B ENTERED INTO ANY
 9
10               ARBITRATION AGREEMENT, PURSUANT TO THE FEDERAL
11                              ARBITRATION ACT, 9 U.S.C. § 4
12
13   Respectfully submitted, this 15 day of May, 2019.

14
     s/ David H. Miller
15   David H. Miller, Esq.
16   Adam Harrison, Esq.
     SAWAYA & MILLER LAW FIRM
17   1600 Ogden Street
18   Denver, CO 80218
     Telephone: 303-839-1650
19   FAX: 720-235-4377
20   Email: DMiller@sawayalaw.com
            AHarrison@sawayalaw.com
21          HJoyce@sawayalaw.com
22
     Attorneys for Plaintiffs
23
24   Plaintiffs’ address:
25
     Through counsel:
26
     David H. Miller
27   1600 Ogden Street
28   Denver, CO 80218



                                                   61
     Case 2:16-cv-02047-DLR Document 69 Filed 05/15/19 Page 62 of 62




 1
 2                                     Certificate of Service
 3
            I hereby certify that on the 15th day of May, 2019, I electronically transmitted the
 4   attached document to the Clerk’s Office using the CM/ECF system for filing and
 5   transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:

 6   Paul G. Karlsgodt
     Casie Collignon
 7
     Michelle Gomez
 8   BAKER & HOSTETLER, LLP
     1801 California Street, Suite 4400
 9
     Denver, CO 80202
10
     Daniel B. Pasternak
11   SQUIRE PATTON BOGGS (US) LLP
12   One East Washington Street, Suite 2700
     Phoenix, AZ 85004
13
14                                                            s/ David H. Miller
15                                                            _____________
                                                              David H. Miller
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  62
